     
 

gr?

\, VIRGINIA
& AMBINDER LLP

A tt t ® © a #8 ¥ 8 * ££ Lo @ ww

meee 40 Broad Street, 7° Floor

 

 

 

 

USDC-SDNY i New York, New York 10004
Th Telephone: (212) 943-9080
DOCUMENT | Facsimile: (212) 943-9082
ELECTRONICALLY FILED
DOC #: Martie Blaise

— Associate
DATE FILE Be. = mblaise@vandallp.com

 

 

 

November 7, 2019

VIA ECF

 

Hon. Ronnie Abrams

United States District Judge
Southern District of New York
40 Foley Square, Room 1506
New York, New York 10007

Re: Trustees of The New York City District Council of Carpenters
Pension Fund et al v. Duncan Partners, LLC et. al., 19 CV 8120 (RA) (OTW)

Dear Judge Abrams:

We represent the Plaintiffs (the “Funds”) in the above-captioned matter. We write, with the
consent of Defendant Travelers Casualty & Surety Company of America (“Travelers”) to respectfully
request an adjournment of the initial status conference scheduled for Friday, November 15, 2019 at
12:45 p.m., and consequently, an extension of the parties’ deadiine to submit a joint letter and case
management plan currently set for November 8, 2019.

Defendant Duncan Partners, LLC (“Duncan”) has not appeared in this matter and the Funds
anticipate filing a motion for default judgment against Duncan. Although Travelers has not yet formally
appeared, the Funds and Travelers are in ongoing communications as part of an effort to resolve the
claims against Travelers, Plaintiffs and Travelers have exchanged, and intend to continue exchanging,
various records as part of these ongoing negotiations. In an effort to limit costs, the Funds consented to
an extension of time for Travelers to submit an answer. It is our hope that the parties can reach a
resolution of the claims against Travelers without the need for additional litigation.

Accordingly, the Funds and Travelers respectfully request that the Court grant a 30-day
extension of the deadline to file a joint letter and proposed case management plan and adjourn the
upcoming initial conference to December 13, 2019, or as soon thereafter the Court’s schedule allows.
This is the parties’ first request for such an extension of the joint letter and case management plan and
adjournment of the initial conference.

We thank the Court for its time and attention to this matter.

 

 
 

CC.

VIRGINIA
& AMBINDER LLP

A i § uo of nw 8 ¥ 4 aod ob #@ ¥

Respectfully submitted,

/s/
Marlie Blaise, Esq.

Duncan Partners, LLC
237 W 35" Street, Suite 604
New York, New York 10001

David C. Dreifuss

Dreifuss Bonacci & Parker, PC

Five Penn Plaza, 23 Floor

New York, New York 10001

Attorneys for Defendant Travelers Casualty
and Surety Company of America

 

Application granted. The initial status conference is adjourned until
December 20, 2019 at 10:45 a.m. The parties’ joint letter and proposed
case management plan is due no later than December 13, 2019.

SO ORDERED.

 

Ronhie Abrams, U.S.D.J.
November 8, 2019

 

 

 

 
